774 N.W.2d 868 (2009)
Timothy W. AZELTON and Victoria A. Reddy-Clements, Co-Personal Representatives of the Estate of Crystal Anne Reddy, Deceased, Plaintiffs-Appellees,
v.
Emily SHEROSKI, Janet Sheroski, and Brian Sheroski, Defendants, and
Damian Downey and Sabreline Transportation, Inc., Defendants-Appellants.
Docket No. 139603. COA No. 290651.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the June 9, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.